— Order, Supreme Court, New York County (Walter M. Schackman, J.), entered September 26, 1991, which, rejecting in part the report of the Special Referee, awarded plaintiff maintenance of $21,900 a year, child support of $13,600 a year, and counsel fees of $15,500, unanimously affirmed, without costs.
A court may reject the findings of a Referee to the extent they are not supported by the record (see, Kardanis v Velis, 90 AD2d 727). Upon a review of the hearing transcript, we agree *480with the IAS court that the Special Referee’s conclusions that plaintiff’s replacement counsel had duplicated prior legal work and that plaintiff has unrevealed income and assets lack support in the record. Since it was defendant who originally moved to modify the support payments, and, as the Special Referee found, defendant has assets worth well over $1 million, it was within the IAS court’s discretion to award plaintiff counsel fees of $15,500 (see, DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881). There is no merit to defendant’s contention that the parties’ divorce judgment requires a reduction in support now that the parties’ daughter is emancipated. The clause on which defendant relies merely places a limit on the amount that plaintiff can receive in the event of emancipation. Finally, the IAS court properly confirmed the Special Referee’s recommendation as to the amount of support. Despite the Special Referee’s suspicions, it has not been established that plaintiff has unrevealed income and assets, and due to inflation, her expenses have risen over the decade since support was fixed in the judgment at $35,500 a year. Since defendant does not dispute the Special Referee’s finding that "[t]he financial resources of the defendant are much greater than the plaintiff's]”, maintaining the yearly payments at $35,500, $21,900 of which is allocated for alimony, would not be an unreasonable burden on defendant’s finances (see, Foy v Foy, 121 AD2d 501). Concur — Rosenberger, J. P., Wallach, Ross, Asch and Kassal, JJ.